Citation Nr: 0817585	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of a right hand injury, fifth metacarpal, to 
include scars.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for joint pain 
(shoulders and right hip), claimed as due to undiagnosed 
illness or medically unexplained chronic multisymptom 
illness.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for leg cramps, claimed 
as due to undiagnosed illness or medically unexplained 
chronic multisymptom illness.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, claimed 
as due to undiagnosed illness or medically unexplained 
chronic multisymptom illness.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for numbness and 
tingling in the upper limbs, claimed as due to undiagnosed 
illness or medically unexplained chronic multisymptom 
illness.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for mood swings/lack of 
concentration, claimed as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for joint pain 
(shoulders and right hip), claimed as due to undiagnosed 
illness or medically unexplained chronic multisymptom 
illness.

8.  Entitlement to service connection for leg cramps, claimed 
as due to undiagnosed illness or medically unexplained 
chronic multisymptom illness.

9.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness or medically unexplained 
chronic multisymptom illness.

10.  Entitlement to service connection for numbness and 
tingling in the upper limbs, claimed as due to undiagnosed 
illness or medically unexplained chronic multisymptom 
illness.

11.  Entitlement to service connection for mood swings/lack 
of concentration, claimed as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.

12.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness or medically 
unexplained chronic multisymptom illness.

13.  Entitlement to service connection for bilateral knee 
pain, claimed as due to undiagnosed illness or medically 
unexplained chronic multisymptom illness.

14.  Entitlement to service connection for a bilateral foot 
disability, to include as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.

15.  Entitlement to service connection for an amputated left 
index finger, claimed as a left hand injury, to include as 
secondary to service-connected right hand injury.
REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from June 1991 to December 
1991, including service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  The veteran also 
served in the Army Reserve prior to and after this service.

Historically, in a January 1999 rating decision, the RO 
denied service connection for joint pain (shoulders and right 
hip), leg cramps, numbness and tingling in the upper limbs, 
headaches, and mood swings/lack of concentration, all claimed 
as due to undiagnosed illness or medically unexplained 
chronic multisymptom illness.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In that decision, the RO denied a rating higher 
than 10 percent for the veteran's right hand injury 
residuals, and denied service connection for an amputated 
left finger claimed as a left hand injury secondary to 
service-connected right hand injury residuals, and service 
connection for memory loss, a bilateral knee disability, and 
bilateral knee pain, all claimed as due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  The RO also denied petitions to reopen previously 
denied claims for service connection for joint pain 
(shoulders and right hip), leg cramps, numbness and tingling 
in the upper extremities, headaches, and mood swings/lack of 
concentration, all claimed as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.  After 
the veteran filed a June 2005 notice of disagreement (NOD), 
the RO issued a February 2006 statement of the case (SOC) in 
which it granted the petitions to reopen the claims for 
service connection for joint pain (shoulders and right hip) 
and for numbness and tingling in the upper limbs, denied 
these claims on the merits, and continued the denials of the 
other petitions to reopen, as well as the denials of the 
other service connection claims and the increased ratings 
claims.

Regardless of the RO's actions as to the petitions to reopen, 
however, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).

The Board's decision granting the petitions to reopen and 
deciding the underlying service connection claims is set 
forth below, along with the decision on the claims for 
service connection for amputated left finger, memory loss, 
and bilateral knee pain.  The claims for a rating in excess 
of 10 percent for residuals of a right hand injury, fifth 
metacarpal, to include scars, and for service connection for 
a bilateral foot disability is addressed in the remand 
following the order; these matters are being remanded to RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.

The veteran requested a Travel Board hearing in his April 
2006 substantive appeal (VA Form 9), but subsequently 
withdrew his hearing request in a March 2007 statement in 
support of claim (VA Form 21-4138).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  There is no competent evidence indicating that the 
amputation of the veteran's left index finger was proximately 
due to, the result of, or aggravated by, his service-
connected right hand injury residuals, or that the amputation 
was otherwise related to service.

3.  In January 1999, the RO denied the veteran's claims for 
service connection for joint pain, leg cramps, numbness and 
tingling in the upper limbs, headaches, and mood swings/lack 
of concentration, all claimed as due to undiagnosed illness 
or medically unexplained chronic multisymptom illness.  
Although notified of that decision later that month, and 
apprised of his procedural and appellate rights, the veteran 
did not appeal.

4.  Some of the additional evidence received since that 
January 1999 decision, however, is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claims for service connection for joint pain 
(shoulders and hips), leg cramps, headaches, numbness and 
tingling in the upper limbs, and mood swings/lack of 
concentration, claimed as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness, and 
raises a reasonable possibility of substantiating these 
claims.

5.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

6.  The evidence is at least evenly balanced as to whether 
the veteran's joint pain of the hips and shoulders are due to 
fibromyalgia.

7.  The preponderance of the competent, probative evidence of 
record reflects that, the veteran's leg cramps do not result 
from an undiagnosed illness or a medically unexplained 
chronic multisymptom illness.

8.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's headaches are due to the 
diagnosed illnesses of bilateral sinusitis and allergic 
rhinitis, and do not result from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.
 
9.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's numbness and tingling of 
the upper limbs is due, in part, to either carpal tunnel 
syndrome or ulnar nerve peripheral compression neuropathy, 
and does not result from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.

10.  The preponderance of the competent, probative evidence 
of record reflects that the veteran's mood swings/lack of 
concentration is either due to depression or does not result 
from an undiagnosed illness or a medically unexplained 
chronic multisymptom illness.

11.  The preponderance of the competent, probative evidence 
of record reflects that the veteran's memory loss does not 
result from an undiagnosed illness or a medically unexplained 
chronic multisymptom illness.

12.  The preponderance of the competent, probative evidence 
of record reflects that the veteran's bilateral knee pain 
does not result from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.



CONCLUSIONS OF LAW

1.  The RO's January 1999 decision denying the claims for 
service connection for joint pain (shoulders and right hip), 
leg cramps, headaches, numbness and tingling in the upper 
limbs, and mood swings/lack of concentration, is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2007).

2.  The evidence received since that January 1999 decision is 
new and material and, therefore, sufficient to reopen the 
claims for service connection for joint pain (shoulders and 
right hip), leg cramps, headaches, numbness and tingling in 
the upper limbs, and mood swings/lack of concentration.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).

3.  With all reasonable doubt resolved in favor of the 
veteran, the criteria for service connection for joint pain 
(shoulders and hips), claimed as due to undiagnosed illness 
or fibromyalgia, are met.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2007).

4.  The criteria for service connection for leg cramps, 
claimed as due to undiagnosed illness or a medically 
unexplained chronic multisymptom illness are not met.  38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).

5.  The criteria for service connection for headaches, 
claimed as due to undiagnosed illness or a medically 
unexplained chronic multisymptom illness, are not met.  38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).

6.  The criteria for service connection for numbness and 
tingling in the upper limbs, claimed as due to undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2007).

7.  The criteria for service connection for mood swings/lack 
of concentration, claimed as due to undiagnosed illness or a 
medically unexplained chronic multisymptom illness, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2007).

8.  The criteria for service connection for memory loss, 
claimed as due to undiagnosed illness or a medically 
unexplained chronic multisymptom illness, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

9.  The criteria for service connection for bilateral knee 
pain, claimed as due to undiagnosed illness or a medically 
unexplained chronic multisymptom illness, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

10.  The criteria for service connection for an amputated 
left index finger, claimed as a left hand injury, to include 
as secondary to service-connected right hand injury 
residuals, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

As the Board is granting the petitions to reopen, discussion 
of the VCAA with regard to them is unnecessary. 

As to the claims for service connection decided herein, in a 
December 2004 letter, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims for service connection on a direct 
and presumptive basis, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  As to the second and third 
elements, the RO wrote, in an attachment entitled, "How You 
Can Help and How VA Can Help You," that VA is responsible 
for obtaining relevant records from any Federal agency, and 
that VA would make reasonable efforts on the veteran's behalf 
to get relevant records not held by any federal agency.  As 
to the fourth element, the RO wrote, on page 3, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  A subsequent December 2004 letter, and a March 2005 
letter, explained how to establish entitlement to service 
connection on secondary basis, with regard to the claim for 
service connection for amputated left index finger.  The May 
2005 RO rating decision reflects the initial adjudication of 
the claims decided herein after issuance of that letter.  
Thus, the December 2004 and March 2005 letters met all four 
of Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement. 

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings and effective dates in a March 2006 
letter, but did not subsequently readjudicate the claims.  
However, as to the claims being denied, no disability rating 
or effective date is being, or is to be, assigned.  Moreover, 
as to the claim being granted, the RO will assign the 
disability rating and effective date.  Thus, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman with regard to these claims.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file includes the veteran's 
service medical records, post-service private medical 
records, VA outpatient treatment (VAOPT) records, and reports 
of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran and by his representative, on his 
behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate the claims being decided herein, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims decided herein.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error and affirming that 
the provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Petitions to Reopen

Service connection may be established for a Persian Gulf 
veteran who develops a chronic disability resulting from 
either an undiagnosed disability or certain listed medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms, where such disability or 
illness became manifest during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.317 (2007).  Fibromyalgia is one of the 
listed chronic multisymptom illnesses.  See 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(2) (2007).

In January 1999, the RO denied separate claims for service 
connection for joint pain (shoulders and right hip), leg 
cramps, numbness and tingling in the upper extremities, 
headaches, and mood swings/lack of concentration.   
Service connection for all of these disabilities was claimed 
as due to undiagnosed illness or a medically unexplained 
chronic multisymptom illness.  Although notified of the 
January 1999 denial in a letter later that month, the veteran 
did not initiate an appeal.  Hence, that decision is final as 
to the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran's filed a request to reopen his 
claims in November 2004.  Regarding petitions to reopen filed 
on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In the January 1999 rating decision, the RO denied the claims 
because the disabilities for which service connection was 
claimed had known clinical diagnoses, which had been made 
primarily on the October 1997 VA examination, and were 
therefore not "due to an undiagnosed illness" as required 
by 38 C.F.R. § 3.317(a)(2)(i)(B)(1) (2007).  Specifically, a 
diagnosis of tendonitis precluded the grant of service 
connection for joint pain of the shoulders and hips, a 
diagnosis of cervical strain precluded a grant of service 
connection for numbness and tingling in the upper 
extremities, a diagnosis of sinusitis precluded a grant of 
service connection for headaches, and a diagnosis of 
depression and dysthymic disorder precluded a grant of 
service connection for mood swings/lack of concentration.  
The claim for service connection for leg cramps due to 
undiagnosed illness was denied because there were no symptoms 
there was no diagnosis of a chronic disability with regard to 
leg cramps on the October 1997 VA examination.

Since the January 1999 decision, evidence added to the claims 
file includes assessments in VAOPT notes from December 2003 
and January 2004 of undiagnosed illness related to the 
veteran's joint pain and other symptoms.  Moreover, a 
November 2005 VAOPT note indicated that the veteran had 
diffuse pain syndrome of uncertain etiology, probably a 
"centrally mediated syndrome of hyperalgesia similar to 
fibromyalgia," or "a regionalized fibromyalgic type 
syndrome."  In addition, the February 2006 VA examination 
report indicated that "the veteran does meet the specific 
criteria identified in the VA rating exam for the diagnosis 
of fibromyalgia," based on widespread musculoskeletal pain 
and tender points in both the left and right sides, above and 
below the waist, and affecting both the axial skeleton and 
the extremities.  While the February 2006 VA examiner did not 
ultimately diagnose fibromyalgia, his acknowledgment that the 
widespread symptoms met the criteria for a diagnosis of 
fibromyalgia reflects that the new evidence relates to 
unestablished facts necessary to substantiate the veteran's 
service-connection claims and raises a reasonable possibility 
of these claims, i.e., fibromyalgia is, by definition, a 
medically unexplained chronic multisymptom illness, and, if 
any of the claimed disabilities were due to either an 
undiagnosed illness or fibromyalgia, service connection for 
such disability would be warranted under 38 C.F.R. § 3.317 
(2007).

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
joint pain, leg cramps, headaches, numbness and tingling in 
the upper limbs, and mood swings/lack of concentration, all 
claimed as due to undiagnosed illness, are met.  See 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).

B.  Claims for Service Connection under 38 C.F.R. § 3.317

As noted, service connection is warranted for any chronic 
disability resulting from an undiagnosed illness, a medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs or symptoms, or a combination of the two, in a 
veteran who served in the Southwest Asia theater of operation 
during the Persian Gulf War.  38 C.F.R. § 3.317 (2007).  
Fibromyalgia is a medically unexplained chronic multisymptom 
illness defined by a cluster of signs or symptoms.  38 C.F.R. 
§ 3.317(a)(2)(B)(2) (2007).

The veteran's DD Form 214 and other service documents reflect 
that the veteran has the requisite Southwest Asia service.  
The veteran has claimed service connection for joint pain 
(shoulders and hips), leg cramps, headaches, numbness and 
tingling in the upper limbs, mood swings/lack of 
concentration, memory loss, and bilateral knee pain, as due 
to an undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  There is conflicting medical evidence, 
including multiple medical opinions, with regard to the 
veteran's current disabilities and whether they are due to 
either undiagnosed illness, fibromyalgia, or some combination 
of the two.

A private physician, Dr. Lavallee, examined the veteran in 
March 2002 and diagnosed him with "Persian Gulf Syndrome," 
but noted, "I am not an expert in this area."  In December 
2003 and January 2004 VAOPT notes, the veteran's VA primary 
care physician noted symptoms of fatigue, joint and muscle 
pain, memory loss, mood swings, cognitive disorders, and 
recurrent sinusitis, and attributed them to undiagnosed 
illness.  In February and June 2004, the same physician 
assessed polyarthralgia of undetermined etiology and joint 
pain of undetermined etiology.  A May 2005 VAOPT pain 
management consult note indicated diffuse joint and muscle 
pain of approximately six years duration without clear 
etiology.  The veteran noted stiffness in the feet, hips, 
shoulders, and hands when waking, and aches in the joints 
when he began to move around.  The veteran's mood was stable 
with no issues.  After noting that the veteran did not have 
the paired tender points of fibromyalgia, the physician 
concluded that the veteran's pain appeared most likely to be 
a neuropathic pain syndrome similar to, but distinguishable 
in pattern of pain from, fibromyalgia, because the 
hyperalgesia was not in the diffuse distribution of 
fibromyalgia but was more suggestive of amplified activity 
dependent myofascial pain syndrome.  A July 2005 neurological 
examination was normal.  A November 2005 follow-up VAOPT pain 
management consult note indicated that the veteran had 
diffuse pain syndrome of uncertain etiology, probably a 
centrally mediated syndrome of hyperalgesia similar to 
fibromyalgia.  It was again noted that the veteran did not 
have classic tender points, but, rather, more regionalized 
pain associated with activity level and use.  The physician 
concluded, "etiology unknown, conceivably related to toxin 
exposure though no clear evidence to support this."  
December 2005 Northeast Regional Hospital normal nerve 
conduction studies were normal.

In February 2006, the veteran underwent a VA examination.  
The February 2006 VA examiner subsequently summarized and 
clarified his findings.  He wrote that "the veteran does 
meet the specific criteria identified in the VA rating exam 
for the diagnosis of fibromyalgia."  He based this 
conclusion on the widespread musculoskeletal pain and tender 
points in the left and right sides of his body, above and 
below the waist, affecting both the axial skeleton and the 
extremities.  He then cited the May 2005 VAOPT note 
indicating that the pain was a neuropathic pain syndrome 
similar to, but distinguishable in pattern from, 
fibromyalgia.  He also cited the normal private nerve 
conduction study and noted that carpal tunnel syndrome could 
not be ruled out as a contributing factor to the upper 
arm/shoulder pain, and that bilateral bunion syndrome found 
on X-ray could not be ruled out as at least a contributing 
factor to the lower extremity pain.  He diagnosed myalgia and 
arthralgia of the bilateral shoulders, bilateral hips, and 
bilateral feet, along with bunion deformity of the feet.  

Terminology equivalent to "may or may not" is an 
insufficient basis for an award of service connection.  
Winsett v. West, 11 Vet. App. 420, 424 (1998).  In addition, 
a physician's statement that symptoms are due to an 
undiagnosed illness is not, in and of itself, probative 
evidence of disability due to undiagnosed illness, if there 
is no explanation of how the physician reached hat conclusion 
in light of the evidence of record.  Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits); Miller v. West, 11 Vet. 
App. 345, 348 (1998) (a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record)

Here, although various private and VA physicians indicated 
that some of the veteran's symptoms were due to an 
undiagnosed illness or "Persian Gulf Syndrome," these 
physicians did not explain the reasons or bases for their 
conclusions in light of the evidence of record.  For example, 
Dr. Lavallee diagnosed "Persian Gulf Syndrome," but did not 
indicate which symptoms were due to Persian Gulf syndrome or 
why he had reached this conclusion and, indeed, admitted that 
he was "not an expert in this area," indicating uncertainty 
as to his opinion.  Similarly, the VA physicians who 
attributed various symptoms to undiagnosed illness in 
December 2003 and January, February, and June 2004 VAOPT 
notes did not explain the reasons for these conclusions.  The 
only probative medical opinions as to the etiology the 
veteran's symptoms are those of the physician who prepared 
the May and November 2005 VAOPT pain management consult notes 
and the physician who prepared the February 2006 VA 
examination report and follow-up opinion.  The February 2006 
VA examiner, after reviewing the claims file and examining 
the veteran, definitively concluded, "The veteran does meet 
the specific criteria identified in the VA rating exam for 
the diagnosis of fibromyalgia."  Although he also noted the 
uncertainty expressed by the physician who prepared the May 
and November 2005 VAOPT pain management consult notes, and 
the fact that the pattern of the veteran's pain was 
distinguishable from that of fibromyalgia, the Board finds 
that, with all reasonable doubt resolved in favor of the 
veteran, 38 C.F.R. § 3.102 (2007), the definitive statement 
that the veteran meets the criteria for a diagnosis of 
fibromyalgia constitutes a valid diagnosis of fibromyalgia.  

Significantly, however, regarding the claims being decided 
herein, the February 2006 VA examiner made this diagnosis 
with regard only to the bilateral shoulder and hips, i.e., 
his diagnosis was myalgia and arthralgias of the bilateral 
shoulder and hips.  Thus, the veteran is entitled to service 
connection for joint pain (shoulders and hips) due to 
fibromyalgia under 38 C.F.R. § 3.317 (2007).

However, neither the February 2006 VA examiner's opinion nor 
any other evidence warrants a finding of service connection 
for leg cramps, headaches, numbness and tingling in the upper 
limbs, mood swings/lack of concentration, or memory loss 
under 38 C.F.R. § 3.317 or on any other basis.  The veteran's 
headaches were attributed to bilateral sinusitis on the 
October 1997 VA examination and Dr. Lavallee diagnosed 
allergic rhinitis, although he did not specifically attribute 
the headaches to this disability.  Similarly, Dr. Lavallee 
attributed the veteran's numbness and tingling in the upper 
limbs in part to right wrist tendonitis and possible carpal 
tunnel syndrome, and the January 2004 VAOPT note indicated 
that these symptoms were possibly due to ulnar nerve 
peripheral compression neuropathy.  Moreover, on the November 
1997 VA examination, the veteran's psychiatric symptoms were 
attributed to depression and dysthymic disorder.  With regard 
to other symptoms such as leg cramps, memory loss, and 
bilateral knee pain, as indicated above, there is no 
probative evidence indicating that this, or any other 
symptom, is related to an undiagnosed illness or unexplained 
chronic multisymptom illness, including fibromyalgia.  
Consequently, the preponderance of the competent, probative 
evidence of record reflects that the veteran's leg cramps, 
headaches, numbness and tingling of the upper limbs, mood 
swings/lack of concentration, memory loss, and bilateral knee 
pain are not due to an undiagnosed illness or medically 
unexplained chronic multisymptom illness, including 
fibromyalgia.

The Board also notes that there is no evidence that any of 
these symptoms are otherwise related to service.  See 
38 C.F.R. § 3.303 (2007).  The service medical records from 
the veteran's period of active service do not contain any 
notations of complaints or treatment for any of these 
symptoms, the May 1991 release from active duty examination 
findings were normal, and the veteran indicated on the May 
1991 Southwest Asia Demobilization/Redeployment medical 
evaluation that the only disease or injuries he incurred 
while in the Southwest Asia region were cuts to the right 
hand and fingers.

The Board has also considered the veteran's statements with 
regard to the above service connection claims.  However, as 
indicated above, the claim on appeal turns on medical 
matters-specifically, the question of whether the veteran's 
symptoms are due to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
138 (1994).  As a layperson, the veteran is not shown to 
possess appropriate medical training and expertise to 
competently render a probative opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, any lay assertions in this regard 
have no probative value.

For the foregoing reasons, the claim for service connection 
for joint pain (shoulders and right hip) is granted.  The 
claims for service connection for leg cramps, headaches, 
numbness and tingling of the upper limbs, mood swings/lack of 
concentration, memory loss, and bilateral knee pain must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims being denied, that doctrine is not 
applicable thereto.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


C.  Service connection for Amputated Left Finger

Under 38 C.F.R. § 3.310(a) (2007), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  Such 
includes the degree of disability resulting from aggravation 
to a nonservice- connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A January 2005 VAOPT note indicates that the veteran cut off 
his left index finger while doing carpentry work.  The 
veteran claims that this injury was due to the functional 
loss caused by his service-connected connected right hand 
injury residuals.  However, neither the January 2005 VAOPT 
note nor any other evidence in the claims file indicates that 
there is any relationship between the veteran's left index 
finger injury and subsequent amputation and his service-
connected right hand injury residuals.  On the November 2004 
VA examination as to the severity of the veteran's right hand 
injury residuals, there was no indication of significant 
functional impairment of the right hand.  There was no 
swelling erythema, or deformity, no pain on palpation, 
slightly decreased grip strength, and slight limitation of 
motion of some of the fingers.  The diagnoses were status 
post facture of the head of the fifth metacarpal and status 
post hand injury with residual pain and stiffness and 
slightly decreased grip strength.

Thus, there is no evidence indicating that the veteran's 
service-connected right hand injury residuals caused 
functional impairment of a degree that it caused him to cut 
his left index finger, resulting amputation.  Nor is there 
any contention or evidence that the left index finger injury 
and amputation are otherwise related to service.  See 
38 C.F.R. § 3.303 (2007).  The service medical records do not 
contain any notations regarding complaints, treatment, or 
diagnosis of a left index finger disability, and the upper 
extremities were normal on the May 1991 retirement from 
active duty examination.

The Board has considered the veteran's statements attributing 
his left finger injury and amputation to his service 
connected right hand injury residuals.  However, this claim 
turns on a medical matter-specifically, the question of 
whether there exists a medical nexus between the left finger 
injury and amputation and the right hand injury residuals.  
Such matters of etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. at 137-
138.  As a layperson, the veteran is not shown to possess 
appropriate medical training and expertise to competently 
render a probative opinion on a medical matter-to include 
the etiology of his left index finger injury and amputation.  
See Bostain v. West, 11 Vet. App. at 127. Hence, any lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for an amputated left index finger, 
claimed as a left hand injury, to include as secondary to 
service-connected right hand.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. at 53-56.




ORDER

The petition to reopen the claim for service connection for 
joint pain (shoulders and right hip), claimed as due to 
undiagnosed illness or medically unexplained chronic 
multisymptom illness, is granted.

The petition to reopen the claim for service connection for 
leg cramps, claimed as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness, is 
granted.

The petition to reopen the claim for service connection for 
headaches, claimed as due to undiagnosed illness or medically 
unexplained chronic multisymptom illness, is granted.

The petition to reopen the claim for service connection for 
numbness and tingling in the upper limbs, claimed as due to 
undiagnosed illness or medically unexplained chronic 
multisymptom illness, is granted.

The petition to reopen a claim for service connection for 
mood swings/lack of concentration, claimed as due to 
undiagnosed illness or medically unexplained chronic 
multisymptom illness, is granted.

Service connection for joint pain (shoulders and right hip), 
claimed as due to undiagnosed illness or medically 
unexplained chronic multisymptom illness, is granted.

Service connection for leg cramps, claimed due to undiagnosed 
illness or medically unexplained chronic multisymptom 
illness, is denied.

Service connection for headaches, claimed as due to 
undiagnosed illness or medically unexplained chronic 
multisymptom illness, is denied.

Service connection for numbness and tingling in the upper 
limbs, claimed as due to undiagnosed illness or medically 
unexplained chronic multisymptom illness, is denied.

Service connection for mood swings/lack of concentration, 
claimed as due to undiagnosed illness or medically 
unexplained chronic multisymptom illness, is denied.

Service connection for memory loss, claimed as due to 
undiagnosed illness or medically unexplained chronic 
multisymptom illness, is denied.

Service connection for bilateral knee pain, claimed as due to 
undiagnosed illness or medically unexplained chronic 
multisymptom illness, is denied.

Service connection for an amputated left index finger, 
claimed as a left hand injury, to include as secondary to 
service-connected right hand injury, is denied.


REMAND

The Board's review of the record reveals that further RO 
action on the claims for a rating in excess of 10 percent for 
residuals of a right hand injury, fifth metacarpal, to 
include scars, and for service connection for a bilateral 
foot disability is warranted.

As noted above, proper VCAA notice must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim.  While the December 2004 
VCAA letter discussed above referred to the veteran's 
service-connected residuals of right hand injury, it did not 
indicate that, in order to establish entitlement to an 
increased rating for this disability, the veteran had to show 
that the disability had worsened.

In addition, in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings, as well as information regarding the effective date 
that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  While the RO sent a March 2006 letter 
providing the first element of proper VCAA notification as 
well as complying with the Dingess/Hartman notice 
requirements, it did not readjudicate the claim after sending 
this letter.  Consequently, the timing problem associated 
with inadequate notice regarding the increased rating claim 
was not cured.  Cf. Mayfield, 20 Vet. App. 537, 543 (2006) 
(provision of adequate notice cures a timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication only if followed by 
readjudication).
 
In addition, recently, in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  Such notice has not been 
provided in this case.

The Board notes that there is no indication that the error in 
not providing proper VCAA notice was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

Thus, a remand is warranted to ensure that the veteran has 
received appropriate VCAA notice with regard to the claim for 
a rating higher than 10 percent for residuals of a right hand 
injury, fifth metacarpal, to include scars.

In addition, as to the claim for service connection for a 
bilateral foot disability, February 2006 VA X-rays indicated 
bilateral bunion deformities, and a September 2005 VAOPT 
podiatry note indicated that there was a slight hallux valgus 
deformity on the right foot.  Service medical records show 
that the veteran was treated for blisters and tinea pedis of 
the feet, as well as "boot bite" of the right great toe.  
There is no medical opinion as to whether there is a 
relationship between the veteran's current disabilities of 
the feet and these in-service bilateral feet symptoms.  
Moreover, the February 2006 VA examiner diagnosed myalgia and 
arthralgia as well as bunion deformity of the feet, and 
indicated that this was a possible cause of the foot pain 
that the veteran was experiencing, either in addition to or 
instead of his fibromyalgia symptoms.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim).  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for finding that the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon v. Nicholson, 20 Vet. App. at 83.  Thus, a 
VA examination is warranted in this case as to the etiology 
of the veteran's current bilateral foot disabilities.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  Prior to arranging for the veteran to 
undergo further examination, the RO should give the veteran 
another opportunity to present any additional information 
and/or evidence pertinent to the claims for an increased 
rating for a rating higher than 10 percent for residuals of a 
right hand injury, fifth metacarpal, to include scars, and 
for service connection for a bilateral foot disability.  The 
RO should request that the veteran furnish any evidence in 
his possession and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In addition, the RO's letter should 
inform the veteran that his disability rating will be based 
in part on the effect that any worsening of this disability 
has on his employment and daily life; that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and should 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for claims for a 
rating in excess of 10 percent for residuals of a right hand 
injury, fifth metacarpal, to include scars, and for service 
connection for a bilateral foot disability.  
 
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for a rating in excess of 10 
percent for residuals of a right hand 
injury, fifth metacarpal, to include 
scars, and for service connection for a 
bilateral foot disability.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  In addition, the 
RO's letter should inform the veteran 
that his disability rating will be based 
in part on the effect that any worsening 
of this disability has on his employment 
and daily life; that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes, to include 
38 C.F.R. § 4.118, Diagnostic Code 7805 
and 38 C.F.R. § 4.73, Diagnostic Code 
5309, and should also provide examples of 
the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
disabilities of each foot.  With respect 
to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that any such diagnosed 
disability is the result of injury or 
disease incurred or aggravated in 
service.  To the extent that any 
symptomatology is due to an undiagnosed 
illness or a medically unexplained 
chronic multisymptom illness such as 
fibromyalgia, the physician should so 
indicate.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, to 
include scheduling an additional VA 
examination regarding the service-
connected right hand disability if deemed 
warranted, the RO should readjudicate the 
claims for a rating in excess of 10 
percent for residuals of a right hand 
injury, fifth metacarpal, to include 
scars, and for service connection for a 
bilateral foot disability.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


